Citation Nr: 1823124	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-31 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for cardiomyopathy with chronic congestive heart failure (CHF).

2. Entitlement to service connection for an acquired psychiatric condition, to include major depression, panic disorder, and anxiety.

3. Entitlement to service connection for hernias.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to May 1981. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was provided a September 2015 Board hearing before a Veterans Law Judge. The Veteran was also provided another Board hearing before a different Veterans Law Judge in October, 2017. Both hearing transcripts are of record. The Veteran waived his right to a third Board hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

A November 2012 correspondence from the Veteran's representative alleged that the RO has been using the incorrect Social Security Number for the Veteran and provided the correct number. The RO responded in April 2013 that the Social Security Number used throughout the Veteran's claim period is the number provided by the Veteran himself and is also the number used in all of his service records. The RO requested that the Veteran provide VA with a certified document showing why the Social Security number changed, as well as a certified DD Form 214 showing the new Social Security number. A July 2014 correspondence from the Veteran's representative stated that the Veteran used his father's Social Security number while in the service. The Veteran submitted his father's death certificate as well as his birth certificate. In July 2016, VA confirmed the Veteran's correct Social Security Number; therefore, the caption above represents the Veteran's correct Social Security Number. 

The claims were remanded in a January 2016 Board decision. The issues of entitlement to service connection for hernias and acquired psychiatric disorder are ready for adjudication. See Stegall v. West, 11 Vet. App 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for CHF is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2017, the Veteran indicated at his hearing that he wished to withdraw his claim of entitlement to service connection for hernias. Since then, a transcription of the hearing has been produced, and it contains his name, claim number, and statement withdrawing that appeal.

2. The Veteran's acquired psychiatric disorder characterized as major depressive disorder and panic disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria are met for a withdrawal of the appeal for entitlement to service connection for hernias. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder characterized as major depressive disorder and panic disorder have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychological disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issue of CHF is deferred pending additional development consistent with the VCAA.

II. Withdrawal of Hernias Claim

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

At the October 2017 hearing, the Veteran expressed his wish to withdraw his claim for service connection for hernias. The hearing has been transcribed, which complies with the requirements of 38 C.F.R. § 20.204(b) (2017). As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of this appeal. See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C. § 7105 (d). Accordingly, further action by the Board concerning this claim is not warranted, and the appeal is dismissed. Id. 

III. Acquired Psychiatric Disorder

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service. 38 C.F.R § 3.303 (d).

In order to establish service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, such as psychoses. 38 U.S.C. §  1110 , 1111, 1112, 1113, 1131, 1132, 1133, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). A chronic disease may be presumptively service connected if it is shown as such in service or within the one year presumptive period under 38 C.F.R. § 3.307(a)(3) and it manifested again thereafter; if it is shown to have manifested to a compensable degree within one year of separation from service; or, if the evidence establishes chronicity and continuity of symptomatology post-service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104 (a). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran served on active duty from February 1980 to May 1981. The Veteran's treatment records have no evidence of any psychiatric disorder. The Veteran's military record notes that the Veteran was promoted in June 1980 and then again in December 1980. The Veteran's military record indicates that the Veteran was discharged from service Under Honorable Conditions in May 1981. The Veteran's military record also indicates that the specific reasons for his discharge were poor attitude, lack of motivation, and failure to show promotion potential. The Veteran's military record notes that the Veteran was warned and counselled for poor appearance. The Veteran was also court marshalled for being absent without leave from his unit. The Veteran opted to not undergo a separation examination. In February 1981, the Veteran underwent a mental status evaluation. The examiner, a psychiatric nurse, found that the Veteran had normal behavior, was fully alert and oriented, had an unremarkable mood, had a clear thinking process, had normal thought content, and had a good memory. The examiner opined that the Veteran was psychiatrically cleared for administrative action, noting that the Veteran was mentally responsible and had the mental capacity to understand and participate in his proceedings.

In August 2007, the Veteran's private treatment records indicate a diagnosis of panic disorder and major depressive disorder. 

The Veteran underwent a VA psychiatric examination in March 2017. The examiner diagnosed the Veteran with unspecified anxiety disorder. The examiner opined that the Veteran's unspecified anxiety disorder less likely than not had its onset in service or and less likely than not otherwise related to service. The examiner also opined that it is less likely than not the Veteran's anxiety disorder was caused by the Veteran's heart condition. The examiner opined that it is at least as likely as not that the Veteran's anxiety disorder is aggravated by the Veteran's heart condition. The examiner reasoned the Veteran's anxiety disorder was not related to service because the Veteran's service treatment records were silent for mental health issues. The examiner further reasoned that the Veteran was psychiatrically cleared for administrative action deemed appropriate by his commander, the Veteran was amenable to counseling and appeared to be motivated for continued service, and the Veteran elected not to have a separation medical examination. 

In October 2015, the Veteran underwent a private psychiatric examination with Dr. T.M.S. Dr. T.M.S. diagnosed the Veteran with panic disorder, anxiety disorder due to medical condition, and depressive disorder due to medical condition with major depressive like episodes. Dr. T.M.S. stated that the Veteran's depression and anxiety was thought to be aggravated by his military experiences and intensified by his medical issues. 

The Veteran underwent another private psychiatric examination with Dr. A.S. in December 2017. Dr. A.S. diagnosed the Veteran with panic disorder with agoraphobia, obsessive compulsive disorder, and persistent depressive disorder. Dr. A.S. opined that the Veteran's panic disorder and depression more likely than not began during his military service. Dr. A.S. reasoned that the Veteran's military record notes multiple promotions in his first year of service and then a sharp decline in performance, evidence by loss of interest in his hygiene, lack of motivation to complete tasks, and loss of interest in and ability to perform adequately at work, is specific evidence that suggested the Veteran had depression in service. Further, Dr. A.S. found that the Veteran's description of symptoms the Veteran had in service were panic attack symptoms that were caused by difficult conversation and intense pressure placed upon him by his captain, fear of being discharged, and fears of failing to perform adequately. Dr. A. S. addressed the March 2017 VA examination report. Dr. A.S. stated that the VA examiner did not have adequate reasoning for the opinion that the Veteran's anxiety disorder was not related to service. Dr. A.S. noted that March 2017 examiner placed great weight on the in-service mental health status report that found the Veteran fit for an administrative proceeding. Dr. A.S. opined that a status examination was not equivalent to the nature or full psychiatric evaluation, and it was not conducted by a doctoral-level psychiatrist or psychologist.

The Board finds that Dr. A.S. December 2017 opinion to be more probative than then the March 2017 VA examiner's opinion. The March 2017 VA examiner found that Veteran's acquired psychiatric disorder did not begin in service because there was no evidence in his service treatment records of a mental health disorder and because his mental health status cleared for administrative action. The March 2017 VA examiner did not take into account the Veteran's full military record which demonstrated the Veteran lost motivation and his personal had hygiene deteriorated. Dr. A.S. opined that the Veteran's military record is evidence of the onset of depression. Therefore, because Dr. A.S. determined that the Veteran's acquired depression and panic disorder began in service with consideration of the Veteran's complete record and clinical evaluation of the Veteran, the Board finds the December 2017 more probative than the March 2017 VA opinion.

Thus, the Board finds that the Veteran has current acquired psychiatric disorders of panic disorder and depressive disorder. The Board finds that the most probative evidence is that the Veteran's psychiatric disorder had its onset in service. The greater weight of the evidence supports each element of the Veteran's claim, the Board grants entitlement to service connection for major depressive disorder and panic disorder.

The Board further notes that the Veteran has a current diagnosis of anxiety disorder not otherwise specified. To the extent that the anxiety disorder is considered a separate disorder from the Veteran's panic disorder, the Board finds no evidence of a nexus between service and a specific anxiety disorder. The March 2017 VA examiner opined that the Veteran's anxiety disorder is less likely than not had its onset in-service or is otherwise related to service. As the Veteran's private psychiatrists did not provide an opinion concerning the Veteran's anxiety disorder the most probative evidence is against finding that the Veteran's anxiety disorder is related to service. 
	

ORDER

Service connection for hernias is dismissed.

Service connection for major depressive disorder and panic disorder is granted. 


REMAND

Unfortunately, due to reasons that follow, a remand is required. Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

In January 2018, the Veteran underwent a private examination concerning his congestive heart failure. In that examination the Veteran stated that he was exposed to Agent Orange at Ft. McClellan. The private examiner opined that it is more likely than not that the Veteran developed cardiomyopathy as a complication of toxic exposures during his military service as a chemical operations specialist with active duty at Ft. McClellan. The Veteran's DD-214 notes that the Veteran was a chemical operations specialist. 

VA has duty to assist the Veteran by attempting to verify the claimed Agent Orange exposure. The Veterans Benefits Administration (VBA) Manual (M21-1) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7. This procedure requires: (1) asking the appellant for the approximate dates, location, and nature of the Veteran's alleged exposure; (2) furnishing the detailed description of exposure to Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged. If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order. If Compensation Service's review does not confirm that herbicides were used as alleged, then a request must be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

Thus a remand is required in order to determine whether the Veteran was exposed to a herbicide or some other toxic chemical and to obtain additional medical opinion. 

Further, the January 2016 Board remand directed the RO to obtain any Social Security Administration (SSA) records. The RO attempted to obtain the Veteran's SSA records with the wrong Social Security Number. As noted in the introduction, the RO confirmed the Veteran's correct Social Security Number in July 2016. However, it appears the RO did not attempt to obtain any SSA records with the newly corrected Social Security Number. Therefore, a remand is warranted in order for the RO to obtain any of the Veteran's SSA records utilizing the correct Social Security Number.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any SSA records relating to Social Security Disability benefits provided to the Veteran using the correct Social Security Number. If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. or its equivalent and request herbicide exposure verification from the Department of Defense. If the Department of Defense does not confirm herbicide exposure, refer the Veteran's pertinent information to the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate entity with a request for verification of exposure to herbicides or other hazardous or toxic chemicals. All documentation sent and received by the AOJ must be associated with the claims file.

3. Then, obtain an addendum opinion from an appropriate examiner regarding the Veteran's heart conditions. The examiner should provide the following opinions:

(a). Are any of the Veteran's current diagnosed heart conditions medically considered ischemic heart disease.

(b). Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart conditions are etiologically related to any confirmed herbicide or other hazardous or toxic chemicals exposure.

The examiner should address the January 2018 private medical opinion from an orthopedic surgeon that the Veteran's cardiomyopathy developed as a complication of toxic exposures during military service. 

(c). The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




			
	R. FEINBERG	M. TENNER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


